Citation Nr: 1540333	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1996 to April 1998 and from February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Regional Office (RO) in New Orleans, Louisiana.

In August 2015, the Veteran was scheduled to appear at a Board videoconference hearing.  However, she did not attend, present good cause for failure to appear, or request that the Board hearing be rescheduled.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In short, the Veteran contends that she has developed a bilateral knee disability as a result of service.  The Veteran received a VA examination in September 2007.  The examiner diagnosed bilateral knee chondromalacia, but did not provide an opinion regarding the etiology of the Veteran's bilateral knee disability.  As such, and without further clarification, the Board is without medical expertise to determine whether the currently diagnosed disability is related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a remand is in order to obtain an addendum opinion for this claim.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Given such, the Board finds that an additional medical opinion is required prior to making a determination in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified.  Obtain any outstanding records, to include all relevant VA and private treatment records since the rating decision was issued in January 2008, related to the Veteran's bilateral knee diability, and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file. 

2.  After the above development, request that a VA examiner review the claims file to assess whether the Veteran's bilateral knee disability is related to service (to include both on a direct or presumptive basis):

Is the Veteran's bilateral knee chondromalacia at least as likely as not related to service (i.e., a 50 percent probability or greater).  Include a complete rationale for any and all conclusions reached.  The examiner must consider and discuss the Veteran's assertions of continuity of symptoms of bilateral knee pain since service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  Readjudicate the issue of entitlement to service connection for a bilateral knee disability.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

